On Rehearing.
LAND, J.
[2] A rehearing was granted in this case, and restricted to the question of quantum of damages. The damages were fixed at $500 by the court below, 'and were increased to $2,000 by this court on appeal. Counsel for plaintiff cite the following cases as sustaining the quantum of damages of the sum of $2,000: O’Brien v. Great Northern Railway Co., 127 Minn. 87, 148 N. W. 893; Board of Councilmen, etc., v. Kendrick (Ky.) 114 S. W. 289; and Hanchett v. Haas, 219 Ill. 546, 76 N. E. 845.
In the ease of O’Brien v. Great Northern Railway Co., an action was brought by a railroad switchman 29 years old, with an *187earning capacity of $105 a month, and a verdict of $2,050 was affirmed on appeal as not excessive, for injuries consisting of the loss of two teeth, a serious ankle sprain, aggravation of appendical trouble, and alleged injury to the back. The testimony in that case showed that the injury to the back would prevent plaintiff from performing hard labor from S to 12 months after the trial.
In the case of Board of Councilmen v. Kendrick, an 11 year old girl fell from a defect in a sidewalk and broke off one of her front teeth, the nerve hanging loose, and being very painful, and about a fourth of the other front tooth was broken off. She was treated several weeks by a dentist, being treated nearly every day, for about a week, and thereafter she was very nervous and suffered from an abscess. The fall also injured the bone around the socket of the teeth, so that necrosis of the bone would result, which would cause her other teeth to loosen, unless the broken tooth was extracted, and artificial work would greatly disfigure her face, and would be inconvenient in eating. Her upper lip was somewhat disfigured; and witnesses testified that her articulation was greatly impaired. It was held in that case that a verdict of $1,000 was not so excessive as to require a reversal.
The case of Hanchett v. Haas was not a case involving the loss of teeth, but of injuries received by a boy who was struck on the head by the breast of a horse attached to a buggy, and was knocked down in the street.
The loss of teeth by a lad 10 years old, as in this case, is a serious injury and source of great inconvenience for a lifetime. We think, however, the sum of $2,000, allowed in our former decree, is excessive, and should be reduced to $1,500.
Our former judgment is therefore decreased to $1,500, and, as thus decreased, is affirmed. The defendant to pay the costs of appeal.